As Filed with the U.S. Securities and Exchange Commission on May 9, 2014 1933 Act File No. 33-14567 1940 Act File No. 811-5188 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☒ Pre-Effective Amendment No. ☐ Post-Effective Amendment No. 63 ☒ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ☒ Amendment No. 63 ☒ (Check appropriate box or boxes.) American Century Variable Portfolios, Inc. (Exact Name of Registrant as Specified in Charter) 4, KANSAS CITY, MISSOURI64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 ( Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) ☑ immediately upon filing pursuant to paragraph (b) ☐ on (date) pursuant to paragraph (b) ☐ 60 days after filing pursuant to paragraph (a)(1) ☐ on (date) pursuant to paragraph (a)(1) ☐ 75 days after filing pursuant to paragraph (a)(2) ☐ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ☐ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 9th day of May, 2014. American Century Variable Portfolios, Inc. By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Director May 9, 2014 * C. Jean Wade Vice President, Treasurer and Chief Financial Officer May 9, 2014 * Thomas A. Brown Director May 9, 2014 * Barry Fink Director May 9, 2014 * Andrea C. Hall, Ph.D. Director May 9, 2014 * Jan M. Lewis Director May 9, 2014 * James A. Olson Chairman of the Board and Director May 9, 2014 * M. Jeannine Strandjord Director May 9, 2014 * John R. Whitten Director May 9, 2014 * Stephen E. Yates Director May 9, 2014 By: /s/ Danielle Doerhoff Danielle Doerhoff Attorney in Fact Power of Attorney, dated December 5, 2013 (filed electronically as Exhibit q1 to Post-Effective Amendment No. 59 to the Registration Statement of the Registrant on January 17, 2014, File No. 33-14567, and incorporated herein by reference). Secretary’s Certificate, dated December 12, 2013 (filed electronically as Exhibit q2 to Post-Effective Amendment No. 59 to the Registration Statement of the Registrant on January 17, 2014, File No. 33-14567, and incorporated herein by reference). EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit– 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
